Citation Nr: 0701644	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lumbosacral strain 
(claimed as a back condition).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel











INTRODUCTION

The veteran had active military service from August 1974 to 
January 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Pittsburgh, 
Pennsylvania, which denied service connection for lumbosacral 
strain (claimed as a back condition), and alcoholism.  

The Board initially considered this case in May 2004, and it 
was then observed that an earlier May 1976 RO decision had 
considered, and denied these same claims.  That decision had 
since become final, so new and material evidence was required  
to reopen the claims to warrant their reconsideration on the 
merits.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The claims were thus each characterized as petitions to 
reopen.  The Board denied the petition to reopen the claim 
for      service connection for alcoholism -- but reopened 
the claim pertaining to lumbosacral strain, and remanded it 
for additional development to the RO,               via the 
Appeals Management Center (AMC) in Washington, D.C.  

Then in December 2005, the Board again remanded the claim for 
service connection for lumbosacral strain to ensure that all 
reasonable measures were   taken to schedule the veteran for 
a VA medical examination regarding that claim. Following 
completion of this action, the AMC continued the denial of 
the claim (through issuance of a September 2006 SSOC), and 
returned the case to the Board.   




  





FINDINGS OF FACT

1.	The veteran has received detailed and thorough notice as to 
the evidence  required to substantiate the claim on appeal, 
including an explanation of whose responsibility -- his or 
VA's, it was to obtain that evidence and information.       
Moreover, VA has also has fulfilled its duty to assist in 
obtaining evidence relevant to the disposition of the claim.  

2.	The veteran underwent VA orthopedic examination in May 
2006, which resulted in the diagnosis of mild lumbar spine 
degenerative joint disease and mild L3-4 degenerative disc 
disease.

3.	In the only opinion thus far to address the etiology of the 
condition claimed,    this examiner determined that there was 
no medical relationship between the veteran's diagnosed low 
back disorder and a September 1974 incident involving    an 
in-service fall.   


CONCLUSION OF LAW

The veteran's lumbosacral strain was not incurred or 
aggravated during service,   and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Consistent with the foregoing requirement that a claimant for 
compensation benefits receive VCAA notice that is content-
specific to the claim he intends to establish,  the RO (and 
the AMC, since the Board's prior May 2004 remand of the 
veteran's claim) have provided the veteran with several 
letters informing him of the VCAA's duty to notify and assist 
as it pertained to his claim.  Based upon this relevant 
notice correspondence, as well as the information set forth 
in the May 2003 statement of the case (SOC) and September 
2006 supplemental SOC (SSOC), the elements of satisfactory 
VCAA notice as set forth through the Pelegrini II decision 
have effectively been met.  




With regard to the first element of notice as indicated in 
Pelegrini II, the veteran  has been notified as to the 
additional evidence needed to support his claim.          The 
RO's initial March 2002 notice correspondence included 
explanation of the general requirements in order to establish 
a valid claim for service connection.       A May 2004 letter 
from the AMC further indicated that the veteran would need to 
present additional evidence showing that the claimed 
lumbosacral strain existed from military service to the 
present time.  Also, the May 2003 SOC and    September 2006 
SSOC provided discussion as to the additional element of the 
veteran's claim he would have to demonstrate to establish his 
claim, that of demonstrating a medical nexus between the 
condition claimed, and his service.   

Concerning the second and third elements of the Pelegrini II 
analysis, the veteran has also been appropriately informed as 
to the shared obligation between VA and himself to obtain 
further relevant medical evidence.  Quartuccio v. Principi,           
16 Vet. App. 183, 186-87 (2002).  The RO's March 2002 letter 
notified him that VA would undertake reasonable efforts to 
assist in obtaining any additional remaining medical records, 
employment records, or other Federal records.           Also 
for consideration is a May 2002 follow-up letter to the 
veteran that efforts were being undertaken to acquire copies 
of medical records he has previously given VA authorization 
to obtain.  The AMC's May 2004 and April 2006 letters 
included substantially similar VCAA notice information as the 
March 2002 correspondence. The May 2004 correspondence also 
set forth discussion of those specific types of evidence that 
would be most helpful to support his claim.  Additional 
copies of   VA Form 21-4142 (Authorization and Consent to 
Release of Information) were enclosed upon which he could 
identify any additional relevant sources of records from 
private treatment providers.  

Moreover, the May 2004 notice correspondence included 
language stating that        if there was any other evidence 
or information that the veteran believed would support his 
claim, to please inform the AMC of this.  Also stated was 
that if he    had any evidence in his possession that 
pertained to his claim, to please send it to that agency.  So 
the fourth and final "element" of comprehensive VCAA notice  
was likewise met. 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration.  Through correspondence from the AMC dated in 
April 2006,   which was sent primarily for the purpose of 
notifying him of an upcoming scheduled VA examination, the 
veteran was also informed of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claim.

In addition to the above provisions that the veteran receive 
content-specific notice, it is also required that the 
relevant notice information have been timely sent.          
In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of events in which the initial 
notice precedes the initial adjudication of the claim under 
review.  The initial VCAA letters which the RO issued to the 
veteran in March and May 2002, were each sent prior to the 
issuance of the June 2002 rating decision on appeal.  
However, the remaining letters provided by the AMC in May 
2004 and April 2006, obviously did not comport with the 
Pelegrini II standard for timely notice.  See 
18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 5103(a);                      
38 C.F.R. § 3.159(b)(1).  

This notwithstanding, the RO has taken sufficient measures to 
assist in developing the veteran's claim such that any defect 
in the timing of the notice has not had a detrimental impact 
upon the adjudication of it.  Following the issuance of the 
recent April 2006 notice correspondence, the veteran had 
ample opportunity to submit additional evidence and 
argumentation prior to the September 2006 SSOC continuing the 
denial of his claim, and November 16, 2006 recertification of        
this case to the Board.  During this time period, the AMC 
arranged for him to undergo a comprehensive medical 
examination at the Butler VA Medical Center (VAMC).  There is 
also no indication of any additional relevant evidence that 
is available but has not yet been obtained.  For these 
reasons, the Board finds that regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 
2006).  
Moreover, in considering and adjudicating the veteran's claim 
on appeal,             VA has undertaken appropriate action 
to comply with the duty to assist him.       This has 
included obtaining his service medical records (SMRs), and 
his outpatient and hospitalization records from the 
Pittsburgh VAMC over the course of several years.  Medical 
records from numerous private treatment providers have been 
acquired from treatment on one or more instances at private 
hospitals.                  Other medical providers, 
including a primary care physician, have indicated that they 
have no further records on file.  The veteran has also 
undergone VA examination in connection with the claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To 
support his claim, the veteran has provided several personal 
statements.  He was also scheduled for a September 2003 
hearing before RO personnel, although the record reflects 
that he did not report for the hearing.  Since he has not 
provided an explanation for his failure to appear or 
requested a rescheduling of the hearing, his hearing request 
should be deemed to have been withdrawn.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.











Governing Law, Regulations and Analysis

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in         service if 
manifested to a compensable degree within one year after 
service.      This presumption, however, is rebuttable by 
probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

As the preliminary criterion for entitlement to the benefits 
sought, that of the existence of a current disability of the 
lumbosacral spine, is met, the resolution of the claim on 
appeal must be determined according to whether that 
particular condition is medically related to service.  The 
specific diagnosis recently obtained as to the disorder in 
question, on a May 2006 VA orthopedic examination, was that 
of mild lumbar spine degenerative joint disease (DJD), and 
mild L3-4 degenerative disc disease (DDD), without 
radiculopathy or neuropathy.  There is also evidence of 
intermittent treatment for lower back pain, which on occasion 
was associated with radiculopathy during flare-ups, over a 
period of three to four years that preceded the above 
diagnosis.  So the presence of a current disability, the 
first component of a valid claim for service connection, is 
shown.  See Brammer v. Derwinski,                3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).
On the next essential consideration as to whether the 
diagnosed lumbosacral spine condition is service-related, 
review must be afforded to all relevant in-service 
symptomatology and other factors that potentially caused or 
contributed to the onset of this disorder, and whether these 
events are indeed determined to be medically associated with 
the claimed disorder.  It initially warrants mention however,           
that this condition is substantially similar to arthritis, so 
the provision for presumptive service connection for a 
condition of a chronic nature must be taken into account.  In 
this regard, there is no indication that symptoms of, or 
similar to arthritis, manifested within 1-year of service 
discharge (in January 1976) to at least a compensable degree.  
Thus, lumbosacral strain may not be presumed to have occurred 
therein, i.e., without independent medical evidence to 
directly link a         back condition to service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137;                 38 
C.F.R. §§ 3.307, 3.309.  

The relevant medical evidence would need to address the 
documented in-service symptomatology discussed below in 
relation to the present disability, and there would have to 
exist competent medical evidence of such a relationship, to 
warrant service connection.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993)                ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."); 
38 C.F.R. § 3.303(d).  See also,     Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).

In this case, the veteran alleges that an in-service fall 
that he sustained in   September 1974 caused the development 
of he claimed lumbosacral spine disorder.  On objective 
review of the SMRs, there is documentation of this event in 
and of itself, occurring on September 20, 1974, when he 
accidentally fell while on an asphalt surface.  A subsequent 
evaluation for that incident noted his complaint of lower 
back pain.  The spine otherwise appeared to be within normal 
limits.          The assessment of the treating physician was 
that of myalgia.  The veteran's December 1975 VA separation 
examination later documented, amongst other conditions, sharp 
low back pain after bending or before rising, for no apparent 
reason, lasting 1-2 hours, and no medical treatment sought, 
NCNS ("no sequelae        no complications").  He also 
received in-service treatment in January 1976 for   pain from 
the waist to the neck, with muscle spasms, not related to 
trauma. 

Presently, following the measures undertaken in support of 
the development of the veteran's claim, there is one medical 
opinion of record concerning the etiology of the current back 
disorder and taking into account his in-service symptoms 
shown, obtained through the above-referenced May 2006 VA 
examination.  Following a claims file review and physical 
examination, which resulted in the previously mentioned 
diagnosis of mild lumbar spine DJD and L3-L4 DDD, the VA 
examiner in addressing the likely cause of that condition 
initially stated that SMRs documented the September 1974 
fall, and January 1976 incidence of back pain again, with an 
overall evaluation at separation that was basically normal 
other than complaints of pain.  Post-service, the veteran 
also experienced a 1982 back strain from a motor vehicle 
accident, and January 2004 recurrence of back pain on helping 
an acquaintance move (then suspected to have been due to 
kidney stones). According to the examiner, there was no 
physical or clinical evidence of chronic lumbar spine 
pathology, such as radiculopathy or neuropathy.  Rather, the 
veteran displayed chronic myofascial low back pain and some 
degenerative arthritis, considered secondary to aging.  The 
conclusion was that there was no apparent causal relationship 
between the present condition, and the 1974 injury.   

This opinion representing an essentially unfavorable 
determination on the issue of a causal nexus should be deemed 
probative in view of the detailed consideration of the 
veteran's clinical history, as well as examination as to his 
current medical statement.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  See also, Guerrieri v. Brown, 4 Vet. 
App. 467, 470- 71 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches").  Here, the examining physician's basis 
for the opinion stated reflects consideration of clinical 
history from service, and documented evidence of one or more 
intercurrent injuries that were noted in reviewing the file.  
See 38 C.F.R. § 3.303(b) (subsequent manifestations of 
chronic condition may not be referable to preceding incident 
from service, if clearly attributable to intercurrent 
causes).  The examiner in presenting the rationale for   his 
opinion, also considered the medical history in its entirety 
since service,         and subsequently offered an 
explanation for the development of lower back condition other 
than directly due to events from service.  See e.g., Elkins 
v. Brown, 5 Vet. App. 474 (1993) (indicating the importance 
of reviewing the underlying factual foundation for a 
physician's opinion on causation in evaluating its relative 
probative weight).

In adjudicating the present claim, the Board has also taken 
into consideration the veteran's own assertions, but since he 
is a layman, he does not have the necessary medical training 
and/or expertise to offer a probative opinion on the etiology 
of his claimed back disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for lumbosacral strain.  So the benefit-of-the-
doubt doctrine does not apply in the instant case, and the 
claim must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for lumbosacral strain is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


